                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


KEITH JAY FISCHER and
DAWN MARIE FISCHER,

             Plaintiffs,

v.                                              Civil Action No. 5:18CV167
                                                                   (STAMP)
STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY, INC. and
WILLIAM GARVEY, JR. INSURANCE
AGENCY, INC.,

             Defendants.


                      MEMORANDUM OPINION AND ORDER
                  GRANTING IN PART AND DENYING IN PART
                DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

                               I.   Background

      This    civil   action    arises    out    of    a     dispute     regarding

underinsured motorist (“UIM”) coverage benefits.                The plaintiffs,

Keith Jay Fischer and Dawn Marie Fischer, initiated this lawsuit in

the   Circuit   Court    of    Brooke    County,      West    Virginia    against

defendants State Farm Mutual Automobile Insurance Company (“State

Farm”) and William Garvey, Jr. Insurance Agency, Inc. (the “Garvey

Agency”).

      Defendants removed the civil action to this Court pursuant to

28 U.S.C. § 1446.       ECF No. 1.      Thereafter, this Court considered

the plaintiffs’ motion to remand and defendants’ motion to dismiss.

Following briefing, this Court entered a memorandum opinion and

order denying plaintiffs’ motion to remand and granting defendants’

motion to dismiss as it related to defendant William Garvey, Jr.

Insurance Agency, Inc.        ECF No. 18.
      Now pending before the Court is defendant State Farm’s motion

for summary judgment pursuant to Federal Rule of Civil Procedure

56.   ECF No. 52.   Defendant State Farm moves this Court for the

entry of summary judgment in its favor with respect to the claims

against it in this civil action.       ECF No. 53.   Plaintiffs filed a

response in opposition to the motion. ECF No. 55. Defendant filed

a reply.   ECF No. 56.    At this time, the defendant’s motion is

fully briefed and ripe for decision.1

      Following its review of State Farm’s fully briefed motion for

summary judgment, and the memoranda and exhibits submitted by the

parties, this Court finds that, for the reasons set forth below,

the defendant’s motion for summary judgment must be granted as to

Count III and denied as to Counts I, II, and V.2

                         II.   Applicable Law

      Under Rule 56(c) of the Federal Rules of Civil Procedure:

           A party asserting that a fact cannot be or is
      genuinely disputed must support the assertion by:
           (A) citing to particular parts of materials in the
      record, including depositions, documents, electronically
      stored   information,    affidavits   or   declarations,
      stipulations . . . admissions, interrogatory answers, or
      other materials; or


      1
      This Court previously issued a letter (ECF No. 62) to counsel
of record in this civil action to set forth tentative rulings on
the pending motion discussed in this opinion. This written
memorandum opinion and order is consistent with the Court’s letter
regarding defendant State Farm’s motion for summary judgment and
sets forth this Court’s rulings in more detail.
      2
      Count IV is no longer before this Court as a result of this
Court’s previous memorandum opinion and order (ECF No. 18) denying
plaintiffs’ motion to remand and granting defendants’ motion to
dismiss defendant William Garvey, Jr. Insurance Agency, Inc.

                                   2
          (B) showing that the materials cited do not
     establish the absence or presence of a genuine dispute,
     or that an adverse party cannot produce admissible
     evidence to support the fact.

Fed. R. Civ. P. 56(c).    The party seeking summary judgment bears

the initial burden of showing the absence of any genuine issues of

material fact.   See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23

(1986).   “The burden then shifts to the nonmoving party to come

forward with facts sufficient to create a triable issue of fact.”

Temkin v. Frederick County Comm’rs, 945 F.2d 716, 718 (4th Cir.

1991), cert. denied, 502 U.S. 1095 (1992) (citing Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986)). However, as the

United States Supreme Court noted in Anderson, “Rule 56(e) itself

provides that a party opposing a properly supported motion for

summary judgment may not rest upon the mere allegations or denials

of his pleading, but . . . must set forth specific facts showing

that there is a genuine issue for trial.”    Anderson, 477 U.S. at

256. “The inquiry performed is the threshold inquiry of determining

whether there is the need for a trial—whether, in other words,

there are any genuine factual issues that properly can be resolved

only by a finder of fact because they may reasonably be resolved in

favor of either party.”     Id. at 250; see also Charbonnages de

France v. Smith, 597 F.2d 406, 414 (4th Cir. 1979) (“Summary

judgment ‘should be granted only in those cases where it is

perfectly clear that no issue of fact is involved and inquiry into

the facts is not desirable to clarify the application of the law.’”




                                 3
(citing Stevens v. Howard D. Johnson Co., 181 F.2d 390, 394 (4th

Cir. 1950))).

       In Celotex, the Supreme Court stated that “the plain language

of Rule 56(c) mandates the entry of summary judgment, after

adequate time for discovery and upon motion, against a party who

fails to make a showing sufficient to establish the existence of an

element essential to that party’s case, and on which that party

will bear the burden of proof at trial.”       Celotex, 477 U.S. at 322.

In reviewing the supported underlying facts, all inferences must be

viewed in the light most favorable to the party opposing the

motion. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986).

                           III.   Discussion

       Now pending before the Court is defendant’s motion for summary

judgment pursuant to Federal Rule of Civil Procedure 56 (ECF No.

52).    In support of the motion for summary judgment, State Farm

asserts it is entitled to summary judgment as the undisputed

material facts demonstrate that underinsured motorist coverage is

not provided by the insurance policy at issue as a matter of law.

Id.    In the memorandum in support of the motion (ECF No. 53),

defendant notes that plaintiffs generally allege that at the time

of the purchase of the new vehicle, State Farm should have offered

the opportunity to purchase underinsured motorist coverage on said

vehicle.   ECF No. 53 at 1.   However, defendant asserts that the new

vehicle purchased by plaintiffs replaced a prior vehicle on an



                                   4
existing policy of insurance.        Id.    Defendant further asserts

plaintiff had previously signed a rejection form by which he

rejected UIM coverage with respect to the prior vehicle.             Id.

Accordingly, pursuant to West Virginia Code § 33-6-31(d), State

Farm contends that it was not required to make a new offer of

optional UIM coverage with respect to the replacement vehicle as

the rejection of UIM coverage executed by plaintiff with respect to

the prior vehicle was still valid.         Id. at 1-2.     Additionally,

State Farm argues that even if the Court finds that State Farm was

required to make a new offer of UIM coverage with respect to the

replacement vehicle, plaintiffs’ receipt of the declarations page

and multiple renewal notices prior to the accident at issue,

plainly showing that no UIM coverage was in place, precludes UIM

coverage.   Id. at 2.

     Plaintiffs filed a response in opposition to defendant’s

motion for summary judgment.    ECF No. 55.     As an initial matter,

plaintiffs assert that State Farm ignores the errors and omissions

claim at the heart of plaintiffs’ complaint, which is that Mr.

Fischer did not ask for the 2006 Mazda Miata to replace the 1987

Chevrolet Truck on the prior policy of insurance.        ECF No. 55 at 7.

Rather, plaintiffs contend that Mr. Fischer asked for full coverage

on the new vehicle, including UIM coverage and, thus, an offer of

UIM coverage was required to be made upon purchase of the Mazda

Miata.   Id.   Further, plaintiffs assert that even if the Court

finds that an offer of UIM coverage was not required to be made,



                                 5
there    is   still   a    dispute     regarding   the   validity    of   the

selection/rejection form signed by Mr. Fischer with respect to the

Chevrolet truck.          Id. at 13.       Alternatively, plaintiffs also

propose that even if the Court finds that UIM coverage was not

required to be offered upon Mr. Fischer’s purchase of the Mazda

Miata and, further, that the April 21, 2015 selection/rejection

form was valid, State Farm has still failed to satisfy its burden

of proof that the selection/rejection of UIM coverage was knowing

and intelligent on the part of Mr. Fischer in April 2015.                 Id.

at 16.   Lastly, plaintiffs argue that Mr. Fischer’s review of his

declarations page/renewal notices has no impact whatsoever on

whether his policy must be reformed by operation of law.                  Id.

at 20.    For these reasons, plaintiffs contend that State Farm’s

motion for summary judgment ignores the factual disputes at the

center of this matter and fails to recognize existing precedent in

West Virginia, demonstrating that its arguments fail and must be

denied as a matter of law.       Id. at 24.

     Defendant filed a reply to plaintiffs’ response in opposition

to the motion for summary judgment (ECF No. 56) and asserts that

Mr. Fischer’s alleged request for “full coverage” on his 2006 Mazda

Miata did not trigger a duty on behalf of State Farm or the Garvey

Agency to make a new offer of UIM coverage.              ECF No. 56 at 1.

Further, defendant argues that plaintiffs’ allegations regarding

the purported insufficiency of the UIM selection/rejection form

executed by Mr. Fischer       are unsupported by fact or law.       Id. at 4.



                                       6
Additionally, defendant contends that plaintiffs have not rebutted

the   presumption   that   Mr.   Fischer   knowingly   and   intelligently

rejected UIM coverage.     Id. at 8.     Defendant also asserts that Mr.

Fischer’s receipt of the declarations page and multiple renewal

notices prior to the accident at issue, plainly showing that no UIM

coverage was in place, precludes UIM coverage. Id. at 12. Lastly,

defendant contends that it is entitled to summary judgment on the

remaining claims as plaintiffs are unable to maintain a claim for

common law bad faith in the absence of coverage and plaintiffs are

unable to show that State Farm violated the Unfair Trade Practices

Act (“UTPA”) with such frequency so as to constitute a general

business practice.    Id. at 13-14.

      Upon review of the fully briefed motion for summary judgment

and the memoranda and exhibits submitted by the parties, this Court

finds that, for the reasons set forth below, the defendant’s motion

for summary judgment must be granted in part and denied in part.

A.    Count III

      As to the plaintiffs’ claims regarding violations of the West

Virginia Unfair Trade Practices Act (“UTPA”), West Virginia Code

§ 33–11–4(9), stemming from State Farm’s alleged failure to act

reasonably and in handling plaintiffs’ claim arising from the

underlying accident (Count III), this Court finds that the evidence

presented is insufficient to create a triable issue of fact at

trial and this claim must be granted at the summary judgment stage.

Relief under Jenkins v. J. C. Penney Cas. Ins. Co., 167 W. Va. 597,



                                     7
280 S.E.2d 252 (1981), is predicated upon violation of the UTPA,

where such violation arises from a “general business practice” on

the part of the insurer.     Jenkins clarifies that:

      proof of several breaches by an insurance company of W.
      Va. Code, 33-11-4(9), would be sufficient to establish
      the indication of a general business practice. It is
      possible that multiple violations of W. Va. Code,
      33-11-4(9), occurring in the same claim would be
      sufficient, since the term “frequency” in the statute
      must relate not only to repetition of the same violation
      but to the occurrence of different violations.

167 W. Va. at 610, 280 S.E.2d at 260.

      Plaintiffs must prove a general business practice by showing

several unfair settlement practices in the same claim.            Jackson v.

State Farm Mut. Auto. Ins. Co., 215 W. Va. 634, 646, 600 S.E.2d

346, 358 (2004).    Here, upon review of the facts supported by the

record, this Court finds that summary judgment is appropriate as to

the plaintiffs’ claim for statutory bad faith arising from State

Farm’s purported violations of the West Virginia UTPA. To maintain

a private action based upon alleged violations of West Virginia

Code § 33–11–4(9) in the settlement of a single insurance claim,

the   evidence   should   establish       that   the   conduct   in   question

constitutes more than a single violation of West Virginia Code

§ 33–11–4(9), that the violations arise from separate, discrete

acts or omissions in the claim settlement, and that they arise from

a habit, custom, usage, or business policy of the insurer, so that,

viewing the conduct as a whole, the finder of fact is able to

conclude that the practice or practices are sufficiently pervasive

or sufficiently sanctioned by the insurance company that the

                                      8
conduct can be considered a “general business practice” and can be

distinguished by fair minds from an isolated event.       Dodrill v.

Nationwide Mut. Ins. Co., 201 W. Va. 1, 13, 491 S.E.2d 1, 13

(1996).    Even in viewing the facts in the light most favorable to

the plaintiffs, it is this Court’s opinion that plaintiffs have

failed to meet their burden in opposing defendant’s motion for

summary judgment as to Count III and summary judgment is warranted.

This Court finds State Farm is entitled to summary judgment on

plaintiff’s alleged violation of the UTPA as asserted in Count III

of the complaint as a matter of law.

B.   Counts I, II, and V

     Count I of the complaint seeks a declaratory judgment that the

policy be reformed by operation of the law to include One Hundred

Thousand Dollars ($100,000.00) in UIM benefits.      Count II of the

complaint asserts a claim against State Farm for common law bad

faith/breach of the implied covenant of good faith and fair

dealing.    Count V of the complaint asserts that State Farm is

vicariously liable for the alleged negligent acts of the Garvey

Agency.

     In reviewing the supported underlying facts, and viewing all

inferences in the light most favorable to the plaintiffs, this

Court finds that this civil action contains a number of genuine

issues of material fact and that the evidence is such that a

reasonable trier of fact could return a verdict for the non-moving

party as to these three counts.       In viewing the facts in a light



                                  9
most favorable to the non-moving party, this Court finds that

genuine issues of material fact remain as to whether or not Mr.

Fischer wanted the Mazda Miata to replace his 1987 Chevrolet truck

on his State Farm policy. While State Farm treated the Mazda Miata

as a replacement vehicle under the 1987 Chevrolet truck policy – a

policy without UIM benefits, this Court finds that plaintiff

presents sufficient evidence in opposing summary judgment that,

when viewed in a light most favorable to plaintiffs, could lead a

reasonable fact-finder to conclude that Mr. Fischer did not intend

for the Mazda Miata to be a replacement vehicle as he continued to

own the 1987 Chevrolet Truck, that he requested “full coverage” on

the Mazda Miata when it was newly purchased, and that State Farm

had previously issued Mr. Fischer prior insurance policies on six

separate vehicles which did include underinsured motorist coverage.

       This Court finds that State Farm has failed to meet its burden

of showing the absence of any genuine issue of material fact, and

that   plaintiffs   have   sufficiently   set   forth   specific   facts,

conflicting testimony, and documentary evidence sufficient to

create triable issues of fact as to issues concerning reformation

of the insurance policy, State Farm’s alleged failure to fulfill

obligations under the insurance policy, and State Farm’s alleged

vicarious liability for damages resulting from the act of its

agent. This Court finds that these issues of material fact must be

settled by a fact-finder.       In finding that genuine issues of




                                  10
material fact exist, this Court must deny State Farm’s motion for

summary judgment as to Counts I, II, and V as a matter of law.

                         IV.   Conclusion

     For the reasons stated above, defendant State Farm’s motion

for summary judgment (ECF No. 52) is GRANTED as to Count III and

DENIED as to Counts I, II, and V.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to counsel of record herein.

     DATED:    November 21, 2019



                               /s/ Frederick P. Stamp, Jr.
                               FREDERICK P. STAMP, JR.
                               UNITED STATES DISTRICT JUDGE




                                11
